Citation Nr: 0423233	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30, based upon the need for 
convalescence beyond October 1, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 17, 1999, to October 
15, 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claim.  

The veteran testified at a video-conference hearing before 
the undersigned Veterans Law Judge in March 2004.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

On August 23, 2002, the veteran underwent left knee 
arthroscopy at VA.  A temporary total disability evaluation 
was assigned from the date of the surgery until October 1, 
2002, when a 20 percent evaluation was assigned.  At the 
March 2004 video-conference hearing, the veteran provided a 
medical release for VA to obtain his records from the Sidney 
Health Center, where he underwent physical therapy following 
the arthroscopy on his left knee.  Therefore, VA should 
attempt to obtain these records on remand.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, the claim is remanded for the following actions.

1.  Obtain the veteran's complete records 
showing treatment and/or physical therapy 
for his left knee from the Sidney Health 
Center, dated from August 2002 forward.  
A medical release is of record and dated 
in March 2004.

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Then, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


